Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 1 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 2 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 3 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 4 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 5 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 6 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 7 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 8 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 9 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 10 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 11 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 12 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 13 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 14 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 15 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 16 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 17 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 18 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 19 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 20 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 21 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 22 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 23 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 24 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 25 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 26 of 27
Case 18-32127   Doc 39   Filed 12/11/19 Entered 12/11/19 09:59:49   Desc Main
                          Document     Page 27 of 27
